 

 

 

2

3

4

5

6

7 UNITED STATES DISTRICT COURT

8 WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

9
10 KATHLEEN DOUGLAS, CASENO>C18-1215ILR
11 Plaintiff, ORDER DENYING MOTION TO

Vv. CONTINUE TRIAL |

12
13 EMPLOYBRIDGE, LLC, et al.,
14 Defendants.
15 Before the court is the parties’ stipulated motion to modify the court’s scheduling
16 jlorder. (9/30/19 Stip. Mot. (Dkt. # 15).) For the second time in four days, the parties
17 || jointly request “a ninety (90) day continuance of the trial date and all unexpired pretrial
18 || deadlines in this matter.” (éd. at 1.) In support of that request, the parties assert, as they
19 || did in their last stipulated motion, that they need a continuance so that they can
20 || meaningfully engage in settlement negotiations. (See id. at 2; 9/27/19 Stip. Mot. (DKt.
21 || # 13) at 1-2.)
22 | //

 

 

ORDER - J

 

 
Absent a showing of good cause, the court does not grant “short” trial
continuances. Fed. R. Civ. P. 16(b)(4); (Sched. Order (Dkt. # 8) at 2 (“The court will
alter these dates only upon good cause shown... .”).) It is well established that
upcoming settlement negotiations do not constitute good cause to modify a scheduling
order. See, e.g., Gerawan Farming, Inc. v. Rehrig Pac. Co,, No. 1:11-cv-01273 LJO
BAM, 2013 WL 1164941, at *4 (E.D. Cal. Mar. 20, 2013) (“[A]s a legal matter,
settlement discussions do not, in [and] of themselves, arise to good cause for modifying a
scheduling order.”); Rybski v. Home Depot USA, Inc., No. CV-12-751-PHX-LOA, 2012

WL 5416586, at *2 (D. Ariz. Oct. 17, 2012) (“The parties’ settlement negotiations or

 

10

11

12

13

14

15

16

17

18

19

20)

21

22

 

 

mediation do not constitute good cause to continue the Rule 16 deadlines.”). Thus, the
parties have not shown good cause to continue the case schedule. As such, the court
DENIES the parties’ stipulated motion (Dkt. # 15).

As the court noted in its last order, if the parties do not. want to keep the current
case schedule, the court will consider moving the parties’ trial date to the end of the
court’s trial calendar. (See 9/27/19 Order (Dkt. # 14) at 2.) Maintaining the current trial
date or moving to the end of the court’s trial calendar are the only two options. The court
will not imperil the trial dates of other parties on the court’s calendar by granting the
parties a 90-day extension to engage in settlement negotiations. If the parties wish to
move to the end of the trial calendar, they should file a new stipulated motion to that
effect within seven (7) days of the date of this order, The parties should be aware that the
court is presently scheduling trials in February 2021. If the court moves this matter to the

if

ORDER - 2

 

 
end of its trial calendar, the court will also issue a new scheduling order with respect to

all remaining pretrial deadlines.

Dated this \" day of October, 2019. Cl

int ROBART
United i District Judge

 

10
11
12
13
14
15
16
17
18

419
20
21

22

 

 

ORDER - 3

 

 
